Milligan, J.,
delivered the opinion of the court:
This case was heard with the case of Bliphalet Whittlesey, and is found to be identical with it in principle, and must be ruled by it. We, therefore, find the claimant entitled to recover as follows:
For commutation of fuel from the 1st January to the 16th July, 1868.$211 36
For commutation of quarters for same period. 585 00
Additional pay of thirty-three and one-third per cent-um of his pay proper to July 1, 1868_A. 219 96
1,016 32
For this sum — $1,016 32 — which is found due, without regard to any deduction on account of income tax, we direct judgment to be entered.